                                                                                  FILED


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                                 tOEWENCyJii
                                                                                   DlSTPaQ
UNITED STATES OF AMERICA,



        V.                                                     I8-CR-I08-EAW


ROBERT MORGAN,FRANK GIACOBBE,
 TODD MORGAN,AND MICHAEL TREMITI,

                                 Defendants.




STIPULATION BY AND AMONG THE UNITED STATES OF AMERICA, ROBERT
MORGAN, AND CRANBERRY VISTA APARTMENTS, LLC RELATED TO
FORFEITURE ALLEGATIONS AGAINST EDEN SQUARE UNDER SUPERSEDING
INDICTMENT 18-CR-108 EAW(DKT. NO.42)

With regard to the United States of America's Forfeiture Allegations against the premises,

buildings, appurtenances, improvements, and real property at 9000 Old Station Road, Cranberry

Township, Pennsylvania, a multi-family residential apartment complex owned by Cranberry Vista

Apartments, LLC,("Eden Square") under Superseding Indictment I8-CR-I08-EAW at pp. 51-57

(the "Eden Square Forfeiture Allegations"), the United States of America, Robert Morgan, and

Cranberry Vista Apartments, LLC (collectively the "Parties") hereby stipulate as follows:


    1. Whereas Eden Square is a real property subject to forfeiture allegations in the Superseding

       Indictment I8-CR-I08-EAW (Dkt. 42) (the "Superseding Indictment"), incorporated

        herein by reference.

    2. Whereas on July 9, 2019, the United States of America filed a Notice of Pendency against

       Eden Square attached hereto as Exhibit A.
3. Whereas the Parties wish to see the effectuation ofthe Eden Square transaction set forth in

   the purchase and sale agreement entered into on May 2, 2019 for Eden Square, by and

   between Cranberry Vista Apartments, LLC and Freshcom Square, DE 1 LLC and

   Freshcom Square DE 2 LLC, or any subsequent purchase and sale agreement as agreed

   upon by and between Cranberry Vista Apartments LLC and a bona fide purchaser (the

   "Sale").

4. The Parties agree that all the debt and outstanding obligations secured by the loan

   agreement between Cranberry Vista Apartments, LLC and Ladder Capital Finance, LLC

   ("Ladder") for Eden Square dated May 19, 2017, and any amendments thereto, shall be

   paid to Ladder from the gross proceeds of the Sale. In addition, after such payment to

   Ladder, all reasonable and customary costs and expenses from the Sale shall be paid from

   the remaining Sale proceeds.

5. All Sale proceeds remaining after the aforementioned payments in paragraph 4 (the "Net

   Proceeds") shall be sent to an account to be identified by Mr. Robert Knuts, the court

    appointed receiver in Securities and Exchange Commission v. Morgan, et ai, 19-CIV-

   661EAW (the "Receiver"),for the purpose ofrepaying advances made by the Receivership

    Entities(as defined in the Order Appointing Receiver(Dkt. 39)and clarified by the

    Stipulation and Order(Dkt.49)in SEC v. Morgan, et al.)for the benefit of Eden Square

   (the "Notes Fund debt").

6. The United States of America agrees to dismiss the Eden Square Forfeiture Allegations in

    the Superseding Indictment and, upon the Receiver's receipt of Net Proceeds as set forth

    in paragraph 5, the United States of America hereby agrees to file on the docket a motion

    to strike the Eden Square Forfeiture Allegations from the Superseding Indictment.
7. The United States of America hereby agrees that, upon the Court So Ordering this

   Stipulation, the United States of America will not seek any criminal, civil, or

   administrative forfeiture of Eden Square or any substitute property up to the value of

   Eden Square pursuant to Title 21, United States Code, Section 853(p).

8. The United States of America hereby agrees to release the Notice of Pendency,(Exhibit

   A)against Eden Square. Nothing in this Stipulation may be construed as the United States

   of America conceding that the Notice ofPendency filed in this action was improper in any

   manner. Upon the Court So Ordering this Stipulation, the Parties agree that Cranberry

   Vista Apartments, LLC will file with the Butler County Prothonotary's Office the Release

   of Notice ofPendency attached hereto as Exhibit B.

    Dated: July 26, 2019


                                                 THE UNITED STATES OF AMERICA



                                         By:     JAMES P. KENNEDY,JR.
                                                 United States Attorney

                                                 S/Marv Clare Kane
                                                 Mary Clare Kane
                                                 Assistant United States Attorney
                                                 United States Attorney's Office
                                                 Western District of New York
                                                 138 Delaware Avenue
                                                 Buffalo, New York 14202

                                                 GIBSON DUNN & CRUTCHER,LLP



                                         By:
                                                 S/Joel M. Cohen
                                                 Joel M.Cohen
                                                 Attorneysfor Robert Morgan
                                                 200 Park Avenue
                                 New York, New York 10166




                                 WOODS OVIATT OILMAN LLP




                            By: S/James J. Bonsisnore
                                James J. Bonsignore
                                Attorneysfor Cranberry Vista Apartments,
                                 LLC
                                 1900 Bausch & Lomb Place
                                 Rochester, New York 14604




        ERED:




Ho^TrfiUzabertj^ATWot
             -f-AC,'aZO!9
